[Cite as Kinderdine v. Callos Staffing, 2016-Ohio-5483.]




                            STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

TRACY KINDERDINE, et al.                                   )
                                                           )
        PLAINTIFF-APPELLANTS                               )
                                                           )          CASE NO. 2014 MA 0181
VS.                                                        )
                                                           )                 OPINION
CALLOS STAFFING COMPANY, LLC, et                           )                  AND
al.                                                        )             JUDGMENT ENTRY
                                                           )
        DEFENDANTS-APPELLEES                               )

CHARACTER OF PROCEEDINGS:                                  Motion for Reconsideration

JUDGMENT:                                                  Denied.




JUDGES:

Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Carol A. Robb


                                                           Dated: August 19, 2016
                                                               -2-


APPEARANCES:
For Plaintiff-Appellants   Attorney W. Craig Bashein
                           Attorney Anthony N. Palombo
                           Terminal Tower, 35th Floor
                           50 Public Square
                           Cleveland, Ohio 44113

                           Attorney Paul Flowers
                           Terminal Tower, 35th Floor
                           50 Public Square
                           Cleveland, Ohio 44113

                           Attorney Thomas J. Wilson
                           100 Federal Plaza East, Suite 926
                           Youngstown, Ohio 44503-1811

For Defendant-Appellee     Attorney Steven G. Janik
                           Attorney Audrey K. Bentz
                           Attorney Ellyn Mehendale
                           9200 South Hills Blvd.
                           Suite 300
                           Cleveland, Ohio 44147
                                                                                      -3-

PER CURIAM.


       {¶1}   Tracy Kinderdine, et al., Plaintiff-Appellants, filed a motion for
reconsideration in the appeal of Kinderdine et al., v. Callos Staffing Company, LLC,
7th Dist. No. 14 MA 0174, 0177, 0180, 0181, 2016-Ohio-4815.
       {¶2}   "The test generally applied upon the filing of a motion for
reconsideration in the court of appeals is whether the motion calls to the attention of
the court an obvious error in its decision, or raises an issue for consideration that was
either not considered at all or was not fully considered by the court when it should
have been." Columbus v. Hodge, 37 Ohio App.3d 68, 523 N.E.2d 515 (1987),
paragraph one of the syllabus.
       {¶3}   The purpose of reconsideration is not to reargue one's appeal based on
dissatisfaction with the logic used and conclusions reached by an appellate court.
Victory White Metal Co. v. N.P. Motel Syst. Inc., 7th Dist. No. 04 MA 0245, 2005–
Ohio–3828, ¶ 2. "An application for reconsideration may not be filed simply on the
basis that a party disagrees with the prior appellate court decision." Hampton v.
Ahmed, 7th Dist. No. 02 BE 0066, 2005–Ohio–1766, ¶ 16 (internal citation omitted).
Nor is it "a mechanism to raise an entirely new argument and issue to the appellate
court that was not raised in the appellate brief." State v. Wellington, 7th Dist. No. 14
MA 0115, 2015-Ohio-2095, ¶ 9.
       {¶4}   The Kinderdines concede that this Court applied the correct law and
they have alleged no errors or defects in the proceedings. They argue that this Court
"should have concluded that triable issues of fact exist." This Court fully considered
the law and facts presented by this appeal when ruling on the matter. Because the
Kinderdines' motion for reconsideration merely indicates disagreement with the
                                                                                  -4-

decision reached by the Court, as opposed to error, the motion for reconsideration is
denied.


DeGenaro, J., concurs.

Waite, J., concurs.

Robb, J. concurs.